Yeager, J.,
dissenting.
I respectfully dissent from the majority opinion in this case. It is not that I do not think that the defendant was entitled to the special execution sought by him, because I am clearly of the opinion that he was. I am of the opinion that the judgment in the replevin *19action entitled him to a special execution and that the only thing required of him to obtain it was to demand it, by proper praecipe, from the clerk of the district court.
If the demand had been made by praecipe it would have become the duty of the clerk of the court in his official capacity to issue the special execution, and then for failure of the clerk in the performance of his duty in this respect it would have become proper by appropriate proceedings against the clerk before the court to compel the issuance of the execution.
This is not a proceeding wherein it is sought properly to have a judgment modified so as to cause it to contain something which should have been properly contained therein, in which event I would agree that the ruling thereon would be a final order within the meaning of the law, but it is a type of ancillary proceeding not known to the law of Nebraska asking the court, after the case has been judicially disposed of, to give directions to the clerk in the performance of his official ministerial functions.
I fail to see how this failure or refusal to deny the application herein made may be considered a final order for the purpose of appeal to this court.